Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETALED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
The amendment filed 10/06/2022 has been entered. Claims 1, 4-14, 16-23, 25-27, and 29-34 are pending. Claims 1, 4, 11-12, 14, 16, 23, 25, and 27 has been amended. New claims 30-34 have been added. Claims 2-3, 15, 25, and 28 have been canceled.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-14, 16-23, 25-27, and 29-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-14, 16-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 20090019056) hereinafter Othman in view of Locke et al. (US 20180018867) hereinafter Locke and further in view of Kaplan et al. (US 20160087976) hereinafter Kaplan.
Regarding claim 1, Othman teaches a system (i.e. system, [0030]), comprising: a host processor, which in operation, executes an application that generates sensor-service-authorization requests and sensor-service requests (i.e. a radio connection is established via short range radio access between the node 406 and the application client terminal the application client terminal 402 requests sensed data related to the service X by sending to the and sensor node A 406 a sensor service request message 438 that identifies the requested sensor service X, [0025]); an integrated sensor device integrated into a chip and coupled to the host processor, the integrated sensor device including: sensing circuitry integrated into the chip (i.e. sensing device, Fig. 3, item 302), wherein the sensing circuitry, in operation, generates sensor data related to one or more physical conditions (i.e. The sensor node's function is to sense phenomena of interest via a one or more sensing devices 302 and to send the sensed data to requestors, [0023]); processing circuitry integrated into the chip and coupled to the sensing circuitry (i.e. the processing module connected to the sensing device, Fig. 3, items 302 and 310), wherein the processing circuitry, in operation, determines a type of a sensor-service request received from the host processor (i.e. the processor module detects that this is a local service as per the description or that service is not internal, [0023]); in response to determining the received sensor-service request is of a first type, generates results information in response to the sensor-service request of the first type based on generated sensor data and transmits the results information to the host processor (i.e. sensor node 300 receives a request for a local sensor service (e.g. the sensor service identified by 311), such as for example for the temperature in downtown Montreal, the processor module 310 detects that this is a local service as per the description 311, and responds back to the requestor with the temperature sensed by the device 302, [0023]).
However, Othman does not explicitly disclose in response to determining the sensor-service request is of a second type: initiates remote-server processing based on the sensor-service request of the second type; and generates a response to the sensor-service request of the second type based on a response to the initiated remote-server processing.
However, Locke teaches in response to determining the sensor-service request is of a second type: initiates remote-server processing based on the sensor-service request of the second type (i.e. merged sensor processing 40 (local security system processing) has security system 15a, e.g., one or more of systems 15a-15c (FIG. 1) receiving sensor data 42 from one or more sensors, [0029] and analyze sensor data received from the sensors, the analysis including a verification of the alarm condition, claim 1); and generates a response to the sensor-service request of the second type based on a response to the initiated remote-server processing (i.e. These data are processed and when the processing indicates a condition, the security system generates 43 a message that an alarm has triggered at a facility, [0029]).
Based on Othman in view of Locke it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Locke to the system of Othman in order to increase capability of handling a sensor service request of Othman system.
However, Othman in view of Locke do not explicitly disclose encryption circuitry integrated into the chip, wherein the encryption circuitry, in operation, encrypts communications from the integrated sensor device to the remote server and decrypts communications from the remote server to the integrated sensor device, wherein, in operation, the encrypted communications are transmitted between the integrated sensor device and the remote server via the application executing on the host processor.
However, Kaplan teaches encryption circuitry integrated into the chip (i.e. The security engine 122 may be embodied as any hardware component(s) or circuitry capable of performing cryptographic functions, security functions, and/or establishing a trusted execution environment, [0020]), wherein the encryption circuitry, in operation, encrypts communications from the integrated sensor device to the remote server and decrypts communications from the remote server to the integrated sensor device, wherein, in operation, the encrypted communications are transmitted between the integrated sensor device and the remote server via the application executing on the host processor (i.e. the signature is generated based on the local private cryptographic key corresponding with the local public cryptographic key such that those two keys form a valid public-private cryptographic key pair, [0044] and sensor controller 118 performs the requested sensor action and, in process 616, the sensor controller 118 generates a response message indicating that the sensor action has been taken and forwards it to the security engine 122. In process 618, the security engine 122 cryptographically signs the response message. In process 620, the security engine 122 forwards the signed response message to the sensor controller 118, which in turn forwards the signed response message to the host operating system (e.g., the processor 110) of the second device in process, [0049]).
Based on Othman in view of Locke and further in view of Kaplan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kaplan to the system of Othman and Locke in order to increase security efficiency of the sensor service of Othman and Locke system.

Regarding claim 6, Othman teaches the first type of request comprises requests directed to functions embedded in the integrated sensor device (i.e. the sensor node 300 receives a request for a local sensor service (e.g. the sensor service identified by 311), such as for example for the temperature in downtown Montreal, the processor module 310 detects that this is a local service as per the description, [0023]).
Regarding claim 7, Othman teaches the functions embedded in the integrated sensor device include: compensating for environmental factors; initiating periodic remote-server reauthorization; or combinations thereof (i.e. Once the sensor node A 406 locates the service X in action 446, the sensor node A 406 replies back to the application terminal 402 in action 472 with information that identifies the sensor node that supports the requested sensor service. For example, that information may include the identification of the owner 426 of service X and the address 427 of the service node that provides the service X, which in the present case is the address of the sensor node B 408. Using the address 427, the application client terminal 402 sends a sensor service X request to sensor node B 408 in action 474, and obtains back in action 476, via a reply message, the service X sensed data 441, so that in action 480 it can use that information, [0028]).

Regarding claim 8, Othman does not explicitly disclose the second type of request comprises requests directed to cloud-based functionality.
However, Locke teaches the second type of request comprises requests directed to cloud-based functionality (i.e. The assertion of a fire alarm causes sensor data from sensors 20 to be sent to the cloud based servers 14. From this assertion, the cloud based servers 14 process 58 the sensor data either from all sensors in the facility or nearby sensors, [0033]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases. 

Regarding claim 9, Othman in view of Locke do not explicitly disclose the cloud-based functionality includes: sensor diagnostic functionality; sensor aging compensation functionality; sensor environmental factor compensation functionality; dashboard functionality; artificial intelligence classification based on sensor data; artificial intelligence classification based on results information; or combinations thereof.
However, Kaplan teaches the cloud-based functionality includes: sensor diagnostic functionality (i.e. a heartbeat signal to the remote computing device that indicates a status of the sensor, Kaplan, [0068]); sensor aging compensation functionality (i.e. the security module 202 may determine (e.g., when establishing the trusted relationship) which sensor actions the remote computing device 106 is authorized to request the local computing device 102 to perform and update the control policy, Kaplan, [0030]); sensor environmental factor compensation functionality (i.e. the remote computing device 106 is authorized to have the sensor management module 204 change the state of a particular sensor 120 (e.g., to disable to sensor 120) of the local computing device 102 before reverting the sensor 120 to its ordinary state (e.g., enabled), Kaplan, [0030]); dashboard functionality (i.e. the sensor controller 118 may operate its own operating system independent of the processor 110 and may include an application programming interface (API) or other interface that permits communication between the sensor controller 118 and the processor 110 (e.g., through the I/O subsystem 112, Kaplan, [0017]); artificial intelligence classification based on sensor data (i.e. conditions may be related to the context of the local computing device 102 and/or its environment and may include, for example, the location of the local computing device 102, environmental parameters of the local computing device 102 (e.g., temperature, environment type, sound volume, etc.), user actions, temporal characteristics (e.g., a time limit), and/or other contexts of the local computing device, [0030]); artificial intelligence classification based on results information (i.e. he sensor management module 204 performs the sensor action (e.g., disables the corresponding sensors 120) and may monitor for the satisfaction of any conditions associated with the request (e.g., expiration of a timer). When the condition is satisfied, the sensor management module 204 performs a corresponding sensor action (e.g., a condition satisfaction action). For example, the sensor management module 204 may re-enable disabled sensors, [0032]); or combinations thereof. Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases.
Regarding claim 10, Othman teaches the environmental factors include temperature (i.e. temperature, [0004], pressure (i.e. traffic, pollution, [0004]), illumination (i.e. light noise, [0004]), sensor location (i.e. sensors to monitor various physical or environmental conditions at different locations, [0005]), sensor position (i.e. sensor node A 406 may have been designated as the entry point for sensed data on behalf of a plurality of sensor nodes, [0025]), sensor orientation, long-term sensor drift, or combinations thereof (i.e. The sensor nodes 406-412 are alike the sensor node 300 described in relation to FIG. 3 and are assumed to be located in relative close proximity to each other, thus representing a given region of interest (e.g. same area, same town, same building, etc.). The method described in FIG. 4 starts when the sensor node B 408 is installed in the network 404 with a new sensor service X, action 414, [0024]).

Regarding claim 11, Othman does not explicitly disclose a remote server, which, in operation, generates responses to the initiated remote-server processing.
However, Locke teaches a remote server, which, in operation, generates responses to the initiated remote-server processing (i.e. These data are processed and when the processing indicates a condition, the security system generates 43 a message that an alarm has triggered at a facility, [0029]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases.

Regarding claim 12, Othman in view of Locke do not explicitly disclose the integrated sensor device is a first integrated sensor device, comprising a second integrated sensor device, wherein the remote server, in operation, generates the encrypted response to the initiated remote-server processing based on sensor data generated by the first integrated sensor device and sensor data generated by the second integrated sensor device.
However, Locke teaches the integrated sensor device is a first integrated sensor device, comprising a second integrated sensor device (i.e. a variety of sensors deployed in a facility, [0016]), wherein the remote server, in operation, generates a response to the initiated remote-server processing based on sensor data generated by the first integrated sensor device and sensor data generated by the second integrated sensor device (i.e. The central monitor system and/or the servers 14, based on the nature of the condition and network addresses of sensors, identify and determine 56 any relevant nearby sensors and generate messages that are sent to the security system to adjust operation of those determined nearby sensors, [0032]). Therefore, the limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases.

Regarding claim 13, Othman does not explicitly disclose the sensing circuitry includes a humidity sensor, a chemical sensor, a biochemical compound sensor, a radioisotope sensor, an infrared sensor, an air quality sensor, a water quality sensor, a thermal sensor, an organic compound detector, or combinations thereof.
However, Locke teaches the sensing circuitry includes a humidity sensor, a chemical sensor, a biochemical compound sensor, a radioisotope sensor, an infrared sensor, an air quality sensor, a water quality sensor, a thermal sensor, an organic compound detector, or combinations thereof (i.e. Sensor 22 can be any type of sensor type device. Typical types of sensors include temperature, simple motion, 1- 2- or 3-axis acceleration force, humidity, pressure, selective chemical, sound/piezo-electric transduction, and/or numerous others, implemented singly or in combination to detect complex events, [0024]). Therefore, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases.

	Regarding claims 14, 16-23, and 25-27, the limitations of claims 14, 16-23, and 25-27 are similar to the limitation of claims 1,4-9, and 13. Othman further teaches a non-transitory computer-readable medium having contents (i.e. a data storage module 312, such as for example a memory or database, comprising description of external sensor services provided by other sensor nodes (not shown in FIG. 3) in near vicinity to the sensor node, [0023]). Therefore, the limitations of claims 14, 16-23, and 25-27 are rejected in the analysis of claims 1, 4-9, and 13 above, and the claims are rejected on that bases. 

Claim 4-5 and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 20090019056) hereinafter Othman in view of Locke et al. (US 20180018867) hereinafter Locke and Kaplan et al. (US 20160087976) hereinafter Kaplan and further in view of Kim et al. (US 20170201528) hereinafter Kim.
Regarding claim 4, Othman in view of Locke and further in view of Kaplan teach the limitations of claim 1 above.
However, Othman in view of Locke and further in view of Kaplan do not explicitly disclose the processing circuitry, in operation, responds to a received sensor-service-authorization request by requesting remote- server verification that the application is authorized to receive sensor services.
However, Kim teaches the processing circuitry, in operation, responds to a received sensor-service-authorization request by requesting remote- server verification that the application is authorized to receive sensor services (i.e. Performing the first authentication may be configured to perform the authentication of the gateway application based on an access control policy stored in the secure area, [0017]).
Based on Othman in view Locke and Kaplan and further in view of Kim it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Othman, Locke and Kaplan in order to have secure data communication of Othman, Locke and Kaplan system.

Regarding claim 5, Othman in view of Locke and further in view of Kaplan do not explicitly disclose the processing circuitry, in operation, responds to a failure to receive verification that the application is authorized by denying access to sensor services to the application.
However, Kim teaches the processing circuitry, in operation, responds to a failure to receive verification that the application is authorized by denying access to sensor services to the application (i.e. blocking access to the secure area by removing the first session and the second session when the gateway application is terminated, [0020] and applications that are blocked from accessing the secure area are included in a blacklist, [0085]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 4 above, and the claim is rejected on that bases.

Regarding claim 29, Othman in view of Locke and further in view of Kaplan do not explicitly disclose wherein the contents comprises instructions, which when executed by the processing circuitry, cause the processing circuitry to perform the method.
However, Kim teaches wherein the contents comprises instructions, which when executed by the processing circuitry, cause the processing circuitry to perform the method (i.e. a method using a computer or as a computer-readable medium in which instructions executed by a computer are recorded. When the computer-readable instructions are executed by a processor, the computer-readable instructions may perform a method, [0177]). 
Based on Othman in view Locke and Kaplan and further in view of Kim it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Othman, Locke and Kaplan in order to improve sensor data handing efficiency of Othman and KOHLI system.

Regarding claim 30, Othman in view of Locke and further in view of Kaplan do not explicitly disclose the processing circuitry, in operation, initiates remote-server reauthorization of the application in response to expiration of an authorization of the application.
However, Kim teaches the processing circuitry, in operation, initiates remote-server reauthorization of the application in response to expiration of an authorization of the application (i.e. the trusted service provision unit may perform reauthentication of the gateway application based on the preset timeout interval, [0023]).
Based on Othman in view Locke and Kaplan and further in view of Kim it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Othman, Locke and Kaplan in order to have secure data communication of Othman, Locke and Kaplan system.

Regarding claim 31, Othman in view of Locke and further in view of Kaplan do not explicitly disclose the processing circuitry, in operation, initiates remote-server reauthorization of the application in anticipation of expiration of an authorization of the application.
However, Kim teaches the processing circuitry, in operation, initiates remote-server reauthorization of the application in anticipation of expiration of an authorization of the application (i.e. the first session is created again by reauthenticating the gateway application and the user, and the second session is created again by reauthenticating the security application, whereby the trusted service may be used in the same way as before the sessions were blocked, [0078]).
Based on Othman in view Locke and Kaplan and further in view of Kim it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Othman, Locke and Kaplan in order to have secure data communication of Othman, Locke and Kaplan system.

Regarding claim 32, Othman in view of Locke and further in view of Kaplan do not explicitly disclose the processing circuitry, in operation, initiates remote-server reauthorization of the application by sending an encrypted message to the remote server via the application.
However, Kim teaches the processing circuitry, in operation, initiates remote-server reauthorization of the application by sending an encrypted message to the remote server via the application (i.e. a request to authenticate the gateway application is made, [0056] and the first session is created again by reauthenticating the gateway application, [0078], and the trusted service may be a service for storing sensitive data such as private keys, encryption and decryption keys, and the like in the secure area or a service for performing the encryption of data, creation of signatures, [0045]).
Based on Othman in view Locke and Kaplan and further in view of Kim it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Othman, Locke and Kaplan in order to have secure data communication of Othman, Locke and Kaplan system.

Regarding claim 34, Othman in view of Locke and further in view of Kaplan do not explicitly disclose initiating, using the processing circuitry, remote-server reauthorization of the application by generating an encrypted message and sending the encrypted message to the remote server via the application.
However, Kim teaches initiating, using the processing circuitry, remote-server reauthorization of the application by generating an encrypted message and sending the encrypted message to the remote server via the application (i.e. a request to authenticate the gateway application is made, [0056] and the first session is created again by reauthenticating the gateway application, [0078], and the trusted service may be a service for storing sensitive data such as private keys, encryption and decryption keys, and the like in the secure area or a service for performing the encryption of data, creation of signatures, [0045]).
Based on Othman in view Locke and Kaplan and further in view of Kim it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Othman, Locke and Kaplan in order to have secure data communication of Othman, Locke and Kaplan system.

Regarding claim 34, the limitations of claims 34 are similar to the limitation of claim 33. Therefore, the limitations of claim 34 are rejected in the analysis of claims 33 above, and the claim is rejected on that bases. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/30/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447